Citation Nr: 0032906	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-06 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder.

2. Entitlement to service connection for a neck and back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from July 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

In September 2000, a videoconference hearing was held before 
the undersigned Board Member.

The issue of service connection for an acquired psychiatric 
disorder has been developed and certified to the Board.  The 
Board notes that the more recent evidence of record suggests 
that the appellant is not, in fact, claiming service 
connection for a psychiatric disorder.  Rather, the appellant 
is claiming a neurological disorder stemming from an in-
service neck and back injury.  (See February 2000 VA Form 21-
4138, Statement in Support of Claim).  As such, this claim 
for a neurological disorder shall be treated as part of the 
appellant's claim for a neck and back injury, and is 
addressed in the remand section below.  As the appellant did 
not specifically withdraw his claim concerning the 
psychiatric disorder, it will be considered in the decision 
set forth below.


FINDING OF FACT

Evidence does not show that an acquired psychiatric disorder 
was manifested during service, nor that the appellant 
currently suffers from an acquired psychiatric disorder.



CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
a nervous disorder, which has been characterized alternately 
as an acquired psychiatric disorder.  The VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).

Service medical records do not show any complaints or 
diagnoses of a chronic psychiatric disorder, nor is there any 
evidence that the appellant currently suffers from any mental 
or psychiatric disorder.  There have been occasional 
complaints of trembling or nervousness, but no chronic 
psychiatric disorder has been diagnosed or related to any 
occurrence or event in service.  Therefore, based on this 
evidence, the Board concludes that the preponderance of the 
evidence is against a claim of entitlement to service 
connection for an acquired psychiatric disorder.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Specifically, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), among other things, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  Due to this change in the 
law, a remand is required in this case for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Specifically, the appellant testified that he has been 
treated at the VA Medical Center in Mobile, Alabama and at 
the VA Medical Center in Biloxi, Mississippi recently, and 
that he also receives private treatment from Dr. S. Semon and 
Dr. Fontana.  However, these records have not been associated 
with the claims file.  While some outpatient treatment 
records from Dr. Semon, dating from April 1990 to September 
1996, are contained in the claims file, an attempt should be 
made to associate any older and/or more recent records.  The 
appellant also mentioned having received treatment from other 
physicians, including Dr. Cunnington and Dr. Long, although 
it is unclear whether these physicians are associated with 
his treatment at the VA.  Additionally, the appellant 
testified that he underwent an examination at the Mobile 
VAMC.  He also indicated that he was scheduled for testing at 
the Biloxi VAMC in September 2000.  This evidence has not 
been associated with the claims file.

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for a neck and 
back disability, to include any 
neurological disability, not already 
associated with the claims file.  
Specifically, after securing the 
necessary release, the RO should obtain 
medical records, including VA outpatient 
treatment records from VAMC Mobile and 
VAMC Biloxi; a June 1999 VA examination 
from VAMC Mobile; any test results from 
VAMC Biloxi dated in September 2000; and 
private medical records from Dr. J. Semon 
and Dr. Fontana.  The appellant's 
assistance in obtaining pertinent records 
should be solicited as needed.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the nature and 
severity of his current neck and back 
disorder, to include any neurological 
disorder.  Initially, the examiner is 
requested to review the claims file, 
including all service medical and post-
service medical reports of record and 
adequately summarize all of the relevant 
history, including relevant treatment and 
previous diagnoses regarding the 
veteran's neck and back disorders.  After 
reviewing the records and examining the 
veteran, the examiner is requested to 
express an opinion as to the following 
questions:

(a)  What is the nature of the veteran's 
current back and neck disorder, to 
include any neurological disorder?

(b)  What is the apparent/likely etiology 
of any disorder found?  

(c)  The examiner is requested to 
specifically address the relationship, if 
any, between the veteran's in-service 
injury and any current neck and back 
disorder, to include any neurological 
disorder.

(d)  Does the record establish that the 
veteran's currently-diagnosed disorders, 
if shown, at least as likely as not was 
incurred in or aggravated by military 
service?  In responding to this question, 
the examiner should indicate the degree 
to which the opinion is based upon the 
objective findings of record as opposed 
to the history provided by the veteran.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  It should 
also be determined if additional 
examination is indicated.  If so, it 
should be scheduled.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.  No action is required of the 
appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 



